BEAN, District Judge.
 Libelant’s cable was not an obstruction to navigation. It was laid at the bottom of the river, and there was ample water above for vessels navigating the stream in the ordinary way. The libelant, therefore, had a right to lay and maintain the cable. Act Cong. July 24, 1866; R. S. U. S. § 5263 (Comp. St. § 10072). Its location was plainly shown by signs at the cable crossings and was known by the respondents .and their employees.' It was in operation until the Elsie-and her tow dragging a heavy chain passed down the river, when it went out of commission. Investigation showed that it was broken in two. It did not part of its own accord. The only reasonable explanation from the testimony is that it was fouled by the anchor chain, which was being dragged by the barge. In my judgment it was negligence for respondent to navigate over and along that portion of the river in which the cable lay, a tug having in tow a barge loaded with 285 to 290 tons .of sand and dragging 22 fathoms of five-eighths anchor chain having at the outer end thereof a 6-foot bight fastened into the chain with an iron shackle.
Decree for libelant with usual order of reference to ascertain damages.